Filed Pursuant to Rule 424(b)(3) and 424(c) Registration No.333-153133 PROSPECTUS SUPPLEMENT NO. 6 (To prospectus dated February 23, 2009 and supplemented April 21, 2009,May 29, 2009, July 1, 2009, July 9, 2009 and August 26, 2009) APPLIED DNA SCIENCES, INC. COMMON STOCK We are supplementing our Prospectus dated February 23, 2009, and supplemented April 21, 2009,May 29, 2009, July 1, 2009, July 9, 2009 and August 26, 2009, relating to the resale by certain selling stockholders of up to 67,576,201 shares of common stock (the “Prospectus”), to provide information contained in our Current Report on Form8-K filed with the Commission on October 1, 2009, copies of which are attached hereto and incorporated herein by reference. You should read this Prospectus Supplement No.6 in conjunction with the Prospectus which is required to be delivered with all supplements thereto.This Prospectus Supplement No.6 is qualified by reference to the Prospectus, except to the extent the information in this supplement updates or supersedes the information contained in the Prospectus. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” beginning on page3 of the Prospectus and page 39 of the Form 10-Q filed on August 14, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The Date of This Prospectus Supplement Is October 2, 2009. ————— UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 30, 2009 Applied DNA Sciences, Inc (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 002-90539 (Commission File Number) 59-2262718 (IRS Employer Identification No.) 25 Health Sciences Drive, Suite 113
